—Judgment, Supreme Court, New York County (Juanita Bing-Newton, J.), rendered October 5, 1992, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5x/i to 11 years, unanimously affirmed.
Defendant’s claim that the court erred in failing to reinstruct the jury on the defense of agency is not preserved for appellate review as a matter of láw, defendant having failed to object to the reinstruction, or to request reinstruction on agency (People v Gibbons, 156 AD2d 263, lv denied 75 NY2d 919) and we decline to review it in the interest of justice. *206Were we to consider the claim we would find that the form of the jury’s written inquiry to the court for reinstruction on the definition of "seller” was clear and the court meaningfully responded to the supplemental question (People v Almodovar, 62 NY2d 126, 131). In addition, we find that there was no need for the court to provide further clarification on the agency defense, which was properly charged by the court before deliberations. Concur—Ellerin, J. P., Rubin, Ross, Nardelli and Tom, JJ.